internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-145826-03 date date re legend decedent spouse revocable_trust date date date accountant date son dear this responds to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust pursuant to sec_26_2654-1 of the generation-skipping_transfer gst tax regulations and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent and spouse executed revocable_trust on date decedent and spouse amended revocable_trust on a number of occasions the last of which was date plr-145826-03 revocable_trust provides that at decedent’s death the assets held as part of revocable_trust shall be divided into three separate shares the survivor’s share the marital_deduction share and the credit shelter share article paragraph of revocable_trust provides that the survivor’s share shall consist of spouse’s interest in community_property and quasi-community_property and spouse’s separate_property article paragraph provides that the marital_deduction share shall consist of a pecuniary gift of the trust estate other than the survivor’s share equal to the minimum amount that will result in the lowest federal estate_tax being imposed on decedent’s estate after allowing for the unified_credit and other allowable credits and deductions article paragraph provides that the credit shelter share shall consist of the balance of the trust estate article paragraph provides that the entire survivor’s share shall be held and administered in a_trust known as the survivor’s trust article paragraph provides that the entire marital_deduction share shall be held and administered in a_trust known as the qualified_terminable_interest_property trust or the qtip_trust article paragraph provides that the entire credit shelter share shall be held and administered in a_trust known as the credit_shelter_trust article paragraph sets forth the dispositive provisions of the qtip_trust article paragraph a provides that the trustee shall divide the trust property set apart as qtip into two separate and distinct qtip trusts one shall be known as the qualified_terminable_interest_property children’s trust or the qtip c trust the other shall be known as the qualified_terminable_interest_property grandchildren’s trust or the qtip g trust the qtip g trust shall have a value equal to the difference between one million dollars dollar_figure and the value of the credit shelter share as defined in article of revocable_trust the qtip c trust shall consist of the balance of the qtip as defined in article of revocable_trust article paragraph b provides in part that upon the death of decedent the trustee shall pay the entire net_income of the trusts to spouse so long as she lives in monthly installments article paragraph c provides in part that the principal of the qtip c trust but not the qtip g trust may be used when spouse is in need of funds to meet the reasonable expenses of i support in accordance with her accustomed manner of plr-145826-03 living and ii medical dental hospital and nursing services and other costs relating to her medical_care article paragraph e provides that the entire qtip_trust including the qtip c and qtip g subtrusts shall terminate upon the death of spouse article paragraph g provides that the trustee shall dispose_of the balance of the qtip g trust by adding the remaining trust fund to the credit_shelter_trust to be held administered or distributed as if it had been an original part of the credit_shelter_trust article paragraph h provides that the trustee shall dispose_of the balance of the qtip c trust by dividing the property into as many equal shares as may be necessary to provide one share for each then living child of decedent and spouse and one share for the then living issue of each deceased child of decedent and spouse each share so created shall be held in further trust for the benefit of that share’s respective beneficiary article paragraph sets forth the dispositive provisions of the credit_shelter_trust article paragraph a provides that upon decedent’s death the trustee shall pay to spouse all of the net_income in convenient installments but not less frequently than quarterly article paragraph b provides that at any time after decedent’s death that the trustee determines that spouse is in need of funds for support in accordance with her accustomed standard of living or for maintenance or medical_care the trustee may pay to or apply for the benefit of spouse such amounts of principal as the trustee deems advisable article paragraph a provides that upon the death of spouse the trustee shall divide the credit_shelter_trust into as many equal shares as may be necessary to provide one share for each then living grandchild of decedent and spouse and one share for the then living issue of each deceased grandchild of decedent and spouse each share so created shall be held in further trust for the benefit of that share’s respective beneficiary article paragraph sets forth the provisions for any trust created under revocable_trust in which there is property that is or may become subject_to the gst tax article paragraph a provides in part that on notification by decedent’s executor that the executor intends to allocate any part of decedent’s available gst_exemption to some but not all the property in a_trust that may become subject_to the gst tax the trustee shall divide that trust into two separate trusts to be designated as plr-145826-03 the exempt trust and the nonexempt trust the exempt trust shall contain the portion of that trust equal in value to the amount of the gst_exemption that the executor intends to allocate to the trust and shall have an inclusion_ratio of zero for federal gst tax purposes the nonexempt trust shall contain the balance of that trust and shall have an inclusion_ratio of one for federal gst tax purposes article paragraph f provides in part that the purpose of article paragraph is to allow the trustee to administer all trusts so as to decrease the amount of gst tax owed on the generation-skipping transfers from the trusts decedent died on date survived by spouse the executor of decedent’s estate hired accountant to handle tax matters and prepare the form_706 estate and generation-skipping_transfer_tax return for the estate accountant prepared the form_706 and the return was timely filed on schedule m of the return the estate claimed a marital_deduction for the entire marital_deduction share however no schedule r was filed with the form_706 consequently no election was made under sec_2652 and none of decedent’s gst_exemption was allocated on the form_706 spouse died on date son in his capacity as statutory executor of decedent’s estate now requests an extension of time to sever the qtip_trust into the qtip c trust and the qtip g trust and to make a reverse_qtip_election with respect to the qtip g trust in addition son requests a ruling that decedent’s available gst_exemption be automatically allocated to the qtip g trust in accordance with sec_2632 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving plr-145826-03 spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in pertinent part that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2652 provides in pertinent part that for purposes of chapter the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse plr-145826-03 is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_2654 provides that for purposes of the generation-skipping_transfer_tax - the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections plr-145826-03 sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case because a qtip_election was made on decedent’s form_706 the assets of the qtip_trust are currently includible in spouse’s gross_estate pursuant to sec_2044 in addition spouse is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of decedent’s unused gst_exemption to the qtip g trust however if decedent’s estate is allowed to make a reverse_qtip_election under sec_2652 with respect to the assets of the qtip g trust decedent will be treated as the transferor of those assets for gst tax purposes based on the facts submitted and the representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been satisfied we rule that an extension of time is granted until days from the date of this letter i to sever the qtip_trust into the qtip c trust and the qtip g trust and ii to make a reverse_qtip_election under sec_2652 with respect to the qtip g trust the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose the severance of the qtip_trust into the qtip c trust and the qtip g trust will be recognized for gst purposes and the two trusts will be treated as separate trusts in accordance with sec_2654 in view of the severance of the qtip_trust and the reverse_qtip_election with respect to the resulting qtip g trust decedent’s remaining gst_exemption is allocated in accordance with the rules provided in sec_2632 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-145826-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather maloy heather maloy office of associate chief_counsel passthroughs and special industries enclosures copy of letter copy for purposes
